IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mason R. Holbrook and                     :
Diane L. Holbrook, his wife,              :
                   Appellants             :
                                          :
            v.                            :      No. 372 C.D. 2021
                                          :
Pennsylvania Department of                :
Transportation                            :


PER CURIAM                               ORDER


            NOW, June 27, 2022, having considered Appellants’ application for

reargument, the application is denied.